Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Preliminary Amendment
	The preliminary amendment filed 4/8/2019 has been accepted and entered. Accordingly, claims 4-6 are amended. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 


This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
At least claim 1 includes: 
(1) “a terminal control unit that causes the touch panel to display a vehicle control screen on which an operation button allowing the touch operation is displayed, moves a position of the operation button following a movement of a position of the touch operation, and maintains a state where the touch operation is performed on the operation button when the position of the touch operation moves after the touch operation is performed on the operation button displayed on the vehicle control screen”
(2) “an information processing device provided in the vehicle” that receives “a propulsion instruction signal instructing propulsion of a vehicle”
At least claim 6 includes: 
(3) “a housing state detection unit that detects a state of the housing”
Under the three prong test, the above language will be interpreted under 112(f) because:
(A)  Each of limitations (1)-(4) recited above use the generic placeholder “unit” or “device” for performing a claimed function.  See MPEP 2181, 1A (“The following is a list of non-structural generic placeholders that may invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, paragraph 6: "mechanism for," "module for," "device for," "unit for," "component for," "element for," "member for," "apparatus for," "machine for," or "system for." Welker Bearing Co., v. PHD, Inc., 550 F.3d 1090, 1096, 89 USPQ2d 1289, 1293-94 (Fed. Cir. 2008”).  Accordingly, recitations of “unit” in [1]–[7] above pass prong A. 
(B) each of the phrases following the underlined portion in items (1)-(3) constitute functional language modifying the generic terms in prong (A), respectively. 
not modified by sufficient structure for performing the claimed function. 
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  
Specifically, the corresponding structure for (1)-(3), respectively, includes:
(1) ¶ 58 “The terminal control unit 20 includes a CPU, ROM, RAM, an ASIC, a signal processing circuit, etc., and controls individual units of the mobile terminal 3. In the terminal control unit 20, for example, the CPU reads a program stored in the ROM onto the RAM to perform processing; for sample, performs processing by a function implemented in the ASIC; and performs processing by cooperation of hardware and software, for example, by performing the processing by performing signal processing by the signal processing circuit.”
(2) ¶¶ 80-82 “information processing device 4 includes an information processing device control
unit 30, an information processing device communication unit 31, a display device 32, an information processing device storage unit 33, an operation input unit 34, a GPS unit 35, a relative azimuth detection unit 36, a bus interface 37, and a camera interface 38. The information processing device control unit 30
includes a CPU, ROM, RAM, an ASIC, a signal processing circuit, etc., and controls individual units of the information processing device 4. In the information processing device control unit 30, for example, the CPU reads a program stored in the ROM onto the RAM to perform processing; for example, performs processing by a function implemented in the ASIC; and performs processing by cooperation of hardware
and software, for example, by performing processing by performing signal processing by the signal processing circuit”. 
(3) ¶64 “The housing state detection unit 23 includes an acceleration sensor, a gyro sensor, and a tilt sensor provided in the housing 8 and, on the basis of detected values of these sensors, detects a state of the housing 8”.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient 

	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Specifically, the limitation “displays the operation button continuously at a position of the operation button at the time when the touch operation is ended when the touch operation on the operation button displayed on the vehicle control screen is ended” appears to be contradictory since the limitation “when the touch operation on the operation button displayed on the vehicle control screen is ended” appears to indicate that the display of the touch operation on the operation button “is ended” such that the button is no longer displayed, while also requiring “displays the operation button continuously”.  In addition, the claim appears recite a single moment in time, “when the touch operation . . . is ended” such that the term “continuously” is unclear. For example, how can a single moment in time be continuous? It is recommended to amend the claim language to clarify the intended requirements of the claim. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by UK patent application publication no. GB 2534471, cited by Applicant, to Valasek et al. (Valasek)
With respect to claims 1 and 8, Valasek discloses a terminal (14, 26, FIG. 1-4) and comprising: 
a touch panel that displays an image and accepts a touch operation (p. 4, ¶4 “virtual operating device displayed on a screen operable by touching the screen”); and 
a terminal control unit that causes the touch panel to 
display a vehicle control screen on which an operation button allowing the touch operation is displayed (FIG. 2-4), 
moves a position of the operation button following a movement of a position of the touch operation (p.7 last paragraph “operating a motor vehicle by remote control by means of a mobile device”) (p. 7, ¶ 3 “operating device 28 in the form of a circle displayed on the screen 30 of the mobile device 14. The circle is located at a first position 32 on the screen 30. To engage the dead man's switch 26 the user 12 presses the circle with his thumb 36 by touching the screen 30 at the first position 32. This is shown in Fig. 3. The dead man's switch 26 is engaged as soon as the user 12 shifts the circle to a second position 34 on the screen 30 by moving i.e. sliding his thumb 36 to the second position 34”), and 
maintains a state where the touch operation is performed on the operation button when the position of the touch operation moves after the touch operation is performed on the operation button displayed on the vehicle control screen (i.e., FIG. 3 motion continued in FIG. 4); and
transmits a propulsion instruction signal instructing propulsion of a vehicle to an information processing device provided in the vehicle while the touch operation is being performed on the operation button displayed on the vehicle control screen (p. 4 final paragraph –page 5 first paragraph “Then the user slides his finger up, for example about an inch, to a second position and then holds his finger in that second position for the entire time it takes the vehicle to complete the parking manoeuvre”), and 
stops transmission of the propulsion instruction signal in response to ending of the touch operation on the operation button (page 4, ¶ 4 “the dead man's switch is formed as a virtual operating 
With respect to claim 3, Valasek discloses the terminal control unit displays the operation button at a predetermined position on the vehicle control screen when the touch operation on the operation button displayed on the vehicle control screen is ended (FIG. 4) (p. 5 and 7). 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Valasek
	With respect to claim 2, as best understood, Valasek discloses continuously displaying the operation button during the touch operation (FIG. 3-4), including displaying the operation button after executing a driving maneuver is complete (FIG. 4) (p. 4, final paragraph – p. 5 first paragraph “Then
the user slides his finger up, for example about an inch, to a second position and then holds his finger in that second position for the entire time it takes the vehicle to complete the parking manoeuvre”).  Although the claim language is unclear (i.e. see 112(b) rejection above), in the case that applicant intends to claim the control display button continues to be displayed at the last position the user touched, even after a user removes their finger from the touch display, Valasek fails to overtly disclose this detail. However, programming the display to remain in the state it was in when a user ceases touching the display or alternatively programming the display to not remain in the state it was in when a user ceases 
Therefore, it would have been obvious to try, by one of ordinary skill in the art at the time of the invention was made, to programming the display to remain in the state it was in when a user ceases touching the display and incorporate it into the system of Valasek since there are a finite number of identified, predictable potential solutions (i.e. programming the display to remain in its state or not remain in its state when the user ceases touching the screen) to the recognized need and one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success. Additionally, programming the display to remain in its state when the user stops touching the screen enables the screen to more accurately represent a state of the vehicle than if the display reset when the user ceased touching the display. 

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Valasek in view of U.S. Patent Application Publication No. 2009/0241072 to Chaudhri et al. (“Chaudhri”) 
With respect to claim 4, Valasek discloses the operation button is a slide button with a slide bar such that the slide button is configured to being positioned at one end of the slide bar, moving along the slide bar in accordance with a swipe operation (FIG. 2-4) (p. 4, final paragraph “Then the user slides his finger up, for example about an inch, to a second position”).  Valasek fails to disclose the slide button can also function as a device unlocking mechanism wherein the sliding motion changes a screen to be displayed on the touch panel from the lock screen to the vehicle control screen when the slide button is positioned at another end of the slide bar by the swipe operation for a predetermined period of time. 
However, using slide buttons such as the slide button in Valasek, as a way to unlock a terminal unit with a display was well known in the art at the time of effective filing. For example, Chaudhri, from the same field of endeavor, discloses a wherein a control unit (FIG. 1) causes the touch panel to display a lock screen on which a slide bar and a slide button are displayed, the slide button being positioned at one end of the slide bar, moving along the slide bar in accordance with a swipe operation (FIG. 4A-5D) (i.e., ¶71 “he visual cues shown include a channel 404 indicating the path of the gesture/movement along which the unlock image 402 is to be dragged, similar to a groove along which a slider switch moves”) 

Accordingly, it would have been obvious to one of ordinary skill in the art at the time of effective filing to for the slide button can also function as a device unlocking mechanism wherein the sliding motion changes a screen to be displayed on the touch panel from the lock screen to the vehicle control screen when the slide button is positioned at another end of the slide bar by the swipe operation for a predetermined period of time, in view of the combined teachings of Valasek and Chaudhri in order to improve the ease of use of the unlocking process and as a consequence, the ease of use of the device itself (Chaudhri, ¶¶ 6-7). 
With respect to claim 5, Valasek fails to overtly disclose the terminal control unit changes an image indicative of the operation button between when the operation button is being operated and when the operation button is not operated. Chaudhri, from the same field of endeavor discloses a terminal control unit changes an image indicative of the operation button between when the operation button is being operated and when the operation button is not operated (¶¶ 73-74 “the arrows 406 and the arrow on the unlock image 402 may be animated. For example, the arrow on the unlock image 402 may appear and disappear in a pulse-like manner and the arrows 406 may emanate from one end of the channel 406 image indicative of the operation button between when the operation button is being operated and when the operation button is not operated, as taught by Chaudhri, in order to provide user feedback to make the user interface functionality more intuitive to the user. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Valasek in view of Japanese Patent Application Publication No. 2014-193662 to Kasai (Kasai), cited by Applicant (translation used is attached) and further in view of U.S. Patent Application Publication No. 20160188181 to Smith (Smith)
With respect to claim 6, Valasek fails to disclose all required limitations. For example Valasek discloses a housing for a terminal control unit, (14, FIG. 2-4) but fails to disclose a housing state detection unit or acquiring imaging of a camera provided in the vehicle. 
Kasai, from the same field of endeavor, discloses a terminal control unit (¶ 10 “The parking assistance device 100 of the present embodiment includes a control device 10 and an input / output device 20 such as a touch panel display 201 having an input / output function”) (20, Fig. 4 presenting images on a display 21, FIG. 4-11C)  acquires imaging data that is based on a result of imaging of a camera provided in the vehicle while the vehicle control screen is being displayed (images on display 21, FIG. 4-11C presents imaging data based on a result of imaging a camera provided in the vehicle) (¶18 “control device 10 of the parking assistance device 100 according to the present embodiment acquires captured images captured by the cameras 1a to 1d attached to a plurality of locations of the host vehicle V, respectively. The cameras 1a to 1d are configured by a CCD camera or the like, and images an image of a boundary of the parking space 200 around the vehicle V and an object present around the vehicle V”) (¶ 21 “FIG. 4 is a view showing an example of a display mode of the generated overhead image 21 . . . The monitoring image (normal view) can be a captured image of different cameras 1a to 1d according to the operation state of the host vehicle V”), 
causes the touch panel to display an image based on the acquired imaging data (¶ 10 “The parking assistance device 100 of the present embodiment includes a control device 10 and an input / touch panel display 201 having an input / output function”) (21, FIG. 4-11C) (¶18 “control device 10 of the parking assistance device 100 according to the present embodiment acquires captured images captured by the cameras 1a to 1d attached to a plurality of locations of the host vehicle V, respectively. The cameras 1a to 1d are configured by a CCD camera or the like, and images an image of a boundary of the parking space 200 around the vehicle V and an object present around the vehicle V”) (¶ 21 “FIG. 4 is a view showing an example of a display mode of the generated overhead image 21 . . . The monitoring image (normal view) can be a captured image of different cameras 1a to 1d according to the operation state of the host vehicle V”)
and displays an operation button in a superposed manner on the image based on the imaging data 
(¶ 22 “As shown in FIG. 4, the control device 10 superimposes the setting auxiliary information F on the overhead image 21 and presents it in the input area of the touch panel display 201. The setting auxiliary information F is presented in the input area in order to receive an input of an instruction for position adjustment of the setting auxiliary information F by the driver and an instruction for setting a target parking space”) (¶¶ 26-27 “driver performs an operation for setting the target parking space 200 using the presented parking space setting frame F2 . . . driver selects the target parking space 200 for parking the vehicle V by moving the vehicle V and superimposing the parking space setting frame F2 on the parking space 200 to be parked . . . control device 10 of the parking assistance device 100 of the present embodiment receives an adjustment instruction (position movement instruction) of the position of the parking space setting frame F2 displayed superimposed on the overhead image 21. The position adjustment command is input by an input operation of the driver”) (¶40 “When receiving the position adjustment, control device 10 superimposes setting auxiliary information F including parking space setting frame F2 and obstacle avoidance frame F3 on overhead image 21 and presents it in the input area of display 201”; ¶¶ 45-47; 49-50 “driver individually taps one or more point-like second input points P2A and P2B discretely present on an arc-shaped operation flow line centered on the first input point P1 (see FIG. The operation of the second input may be performed. In this case, the finger specifying the second input point P2 touches or separates the screen of the display 201 between the start of the second input and the end of the second input. When receiving the position adjustment, control device 10 superimposes setting 
maintains display of an operation button even when the image to be displayed on the touch panel is changed (i.e., ¶¶ 52-58; 67-68, 75-76, operation buttons are maintained in the display even after image changes, for example via rotation) (FIG. 5A-6B; 7A-8B; 9A-12B).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of effective filing for the terminal control unit Valasek to acquire imaging data of a camera provided in the vehicle and cause the touch panel of Valasek to display an image based on the acquired image data such that the operation is superposed on the image wherein the superimposed operation button maintains display even when the image changes, in view of the teachings of Kasai, in order to improve operability and ease of use by a human at a control interface for adjusting the motion of a vehicle (Kasai, abstract; ¶ 4-7 “operability of position adjustment at the time of setting the target parking space can be improved). 
In addition, Valasek in view of Kasai fail to disclose the terminal control unit housing state detection unit that detects a state of the housing wherein changes the image to be displayed on the touch panel in accordance with a state of the housing detected by the housing state detection unit. 
However, changing an image on a display screen of a device based on a housing state detection unit was commonly known in the art at the time of effective filing. For example, Smith, from the same field of endeavor, discloses a terminal control unit housing state detection unit that detects a state of the housing wherein changes the image to be displayed on the touch panel in accordance with a state of the housing detected by the housing state detection unit
 (¶¶ 245-247 “selection area refers to a region of the display, or a region of an object pictured on the display . . . selection boundary may be represented by a selection boundary geometry, a screen location, and one or more transformations, such as scale or orientation. In one embodiment, the screen location is the point on which the transformed selection boundary geometry is centered") (selection boundary, image display area 508, 512, FIG. 5 changed by device housing (i.e., 700, FIG. 7) orientation)
(¶249 “In still another embodiment, the geometry of the selection boundary may depend upon . . . device orientation”

(¶¶ 578-579 “In one embodiment, the rotation may be performed in small angular increments, continuing until the tipping pressure gesture has ended. In another embodiment, the rotation is performed in 90.degree. increments (e.g., changing the orientation of photographs, etc. . . . the axis used to make the left/right determination may be the horizontal axis as defined by the current device orientation”) 
(¶584 “In the context of the present description, a common axis system refers to an axis system upon which all gesture data may be evaluated. For example, in one embodiment, the common axis system may be tied to the device geometry (i.e. the " horizontal" axis is always parallel to the long edge of the main display, etc.). In another embodiment, the common axis system may be tied to device orientation, such that the axis system changes depending on accelerometer data”) 
(¶ 678 “In various embodiments, a cue may modify a 2D representation into a pseudo-3D representation responsive to user inputs such as device orientation”) 
(claim 208 “the device of claim 198, wherein the device is operable such that an output of the first touchscreen interface positioned on the first side face of the device is a function of an orientation of the device”) 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of invention to implement into the control unit of Valasek in view of Kasai the capability to detect a state of the housing wherein changes the image to be displayed on the touch panel in accordance with a state of the housing detected by the housing state detection unit, as taught by Smith, in order to provide the user with a display that allows the user to advantageously view images on the display in manner that corresponds with their viewing angle, based on device orientation, thereby allowing increased ease of use of the handheld device. 

Allowable Subject Matter

Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

causes the touch panel to display an outside-of-vehicle image which is an image of an outside of the vehicle imaged by the camera as the image based on the imaging data when it is detected by the housing state detection unit that the orientation of the housing is placed in a second orientation that is different than the first orientation” in combination with all other limitations recited in claims 1 and 6, from which claim 7 depends. 
The closest prior art, Valasek in view of Kasai and further in view of Smith disclose the terminal control unit causes the touch panel to display an overhead image which is an image of a bird's eye view of the vehicle as the image based on the imaging data when it is detected by the housing state (Kasai, ¶6 “In the present invention, a parking space setting frame is superimposed on a bird's-eye view image of the vehicle and presented”) but fails to also disclose causes the touch panel to display an outside-of-vehicle image which is an image of an outside of the vehicle imaged by the camera as the image based on the imaging data when it is detected by the housing state detection unit that the orientation of the housing is placed in a second orientation that is different than the first orientation in combination with all other limitations recited in claims 1 and 6. In addition, there was no other prior art reference that taught, disclosed or suggested this feature, nor is there any reason to modify or combine prior art references in the manner recited in claims 1 and 6-7 absent the applicant's disclosure. 

Conclusion







Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J MALKOWSKI whose telephone number is (313)446-4854.  The examiner can normally be reached on 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 313-446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KENNETH J MALKOWSKI/
Primary Examiner, Art Unit 3667